Order entered November 8, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01137-CR

                  NICHOLAS RYAN NADEAU, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 296-83228-2018

                                   ORDER

      Before the Court is appellant’s November 4, 2021 motion for an extension of

time to file his brief. We GRANT appellant’s motion and ORDER appellant’s

brief due by December 8, 2021.

                                            /s/   LANA MYERS
                                                  JUSTICE